~I~       ,.                I III II I il~ - ~ -- I I " ~ -               II              III   111   II   I IIIII   II




      Order entered January 7, 2013




                                                                    In The
                                                              ourt of lppeaI
                                           $if b i tri t of                          at alla
                                                              No. 05-12-01143-CV

                                                LAKEITH AMIR-SHARIF, Appellant

                                                                     V.

                            QUICK TRIP CORPORATION, ET AL., Appellees

                                On Appeal from the 101st Judicial District Court
                                             Dallas County, Texas
                                    Trial Court Cause No. DC-09-13818-E

                                                                  ORDER
               The Court has before it appellant’s letter regarding a request for records dated December

      17, 2012, and appellant’s December 31, 2012 motion for copy of reporter’s record to be provided

      for briefing purposes. The Court GRANTS the motion and DIRECTS the Clerk of the Court to

      mail appellant a copy of the reporter’s record.


                                                                               Is/   ELIZABETH LANG-MIERS
                                                                                     JUSTICE